DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-4, 6-8, 10-13, and 15-17 were amended in the response filed on 6/7/2022.  Claims 1-18 are currently pending and under examination.
Response to Amendments/Arguments filed on 6/7/2022
	The amended abstract is under 150 words, therefore the objection to the specification/abstract is withdrawn.  See p. 2 of the OA dated 3/14/2022.
	The amendments to claims 1 and 10 are sufficient to overcome the objections of record.  Therefore, the objections are withdrawn.  See p. 2 of the OA dated 3/14/2022.
	The Applicant’s arguments (see p. 10) regarding claim interpretation under 35 USC 112(f) were considered and found to be persuasive. See p. 2-4 of the OA dated 3/14/2022. The apparatus limitations in claims 10-12 and 14-16 are modified by sufficiently definite structure and acts for achieving the specified functions that would be understood by those of ordinary skill in the art; therefore, none of the claim limitations are interpreted to invoke 35 USC 112(f).  Also see MPEP 2181(I)(C).
	The Applicant’s amendments and arguments (see p. 10-15) have been fully considered and are persuasive to overcome the 35 USC 112(b) rejections of record.  See p. 4-8 of the OA dated 3/14/2022.  Therefore, the rejections are withdrawn.
Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons set forth on p. 10-11 of the OA dated 3/14/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622